Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed on 1/21/2021.  Claim 39 has been added.  Claims 3, 20-39 are pending.  Applicant’s arguments have been considered.  Claims 3, 20-39 are non-finally rejected for reasons below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 3, 20-35, 37-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over O’Rell (US 4216281) in view of Young (US 5894055).

a plurality of glass fibers having an average diameter of greater than or equal to about 0.1 microns and less than or equal to about 15 microns (3:47, 67)
Regarding claim 26, the glass fibers comprise microglass fibers (3:67).
Regarding claim 29, the glass fibers have an average diameter of less than or equal to 5 microns, the glass fiber diameter range is between 1 to about 7 microns (3:67).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  
Regarding claim 30, the battery separator further comprises a plurality of synthetic fibers (2:40).
Regarding claim 31, the battery separator further comprises a binder resin (6:20-33).
Regarding claim 32, the binder resin makes up greater than or equal to 5 wt% and less than or equal to 20 wt% of the battery separator, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the binder depending on the amount of binding needed to hold the fibers together.
Regarding claim 33, the battery separator further comprises a plurality of inorganic particles (3:38).
Regarding claim 34, the inorganic particles comprise silica (3:38).
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 37, the battery separator has a stiffness of less than or equal to 1000 mg.  Refer to Example 7 in Table 1.
Regarding claim 38, the battery is an absorbent glass mat battery because the pores absorb the electrolyte.

Regarding claim 3, O’Rell does not disclose wherein the non-woven web comprising the plurality of glass fibers is embossed, Young teaches a separator having a thin backweb 18 and a submini-rib 16 height.  See figure 2.  The ribs function to provide proper spacing between electrode plates and to provide a space where free electrolyte resides (1:25-30).  The configuration provides improved puncture resistance in a high vibration environment, such as present in an automotive battery (3:10-15).  The separator is non-woven (3:33).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to form O’Rell’s separator with ribs and a backweb, as shown in figure 2 of Young, for the benefit of forming a more puncture resistant separator.

It is noted that the amount of glass in the separator would depend on whether figure 2 configuration or figure 3 is configuration is adapted.  Figure 3 would be desired if high puncture resistance in the separator is desired.  It is noted that the combination of O’Rell modified by Young produces a non-woven embossed separator, as a whole, and hence reads on Applicant’s claim 1.  
Regarding claim 20, O’Rell modified by Young teaches a lead acid battery comprising the battery separator of claim 1.
Regarding claim 21, a battery separator as in claim 1, wherein the non-woven web is embossed with indentations, and a percent surface area of the non-woven web that is embossed is greater than or equal to about 10%, Young teaches that the rib spacing and rib design are specified to maximize battery characteristics desired by the battery manufacturer (1:33-37).  The ribs function to provide proper spacing between the electrode plates and to provide a space wherein free electrolyte resides (1:27-29).  It would have been obvious to an ordinary skilled in the art at the time the invention was made to adjust the rib characteristics for the benefit of adjusting the space between the electrode and the separator.
Regarding claim 22, the non-woven web is embossed with indentations in a regular pattern (2:60).


Regarding claim 27, the glass fibers make up greater than or equal to 2 wt.% and less than or equal to 95 wt.% of the battery separator, and regarding claim 28, the glass fibers make up greater than or equal to 10 wt% and less than or equal to 30 wt% of the battery separator, and regarding claim 39, the plurality of glass fibers having the average diameter of greater than or equal to 0.1 microns and less than or equal to 15 microns makes up at least 40 wt% of the non-woven fiber web, O’Rell discloses the glass fiber should have good chemical resistance in sulfuric acid as evidenced by low weight loss on extended exposure to hot sulfuric acid (3:60-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the amount of the glass fiber in the entire separator for the benefit of having good chemical resistance in sulfuric acid electrolyte.
Regarding claim 24, the non-woven web is embossed with indentations having a frequency of at least 1 indentation/100 mm2 to less than or equal to 10 indentations /100 mm2, Young discloses the ribs having a spacing of between about 0.025 to about 0.050 inch (2:60).  The ribs function to provide proper spacing between electrode plates and to provide a space where free electrolyte resides (1:25-30).  Young clearly teaches that the ribs are a result effective variable.  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  See MPEP 2144.05.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the spacings of the ribs for the benefit of providing proper spacing between electrode plates.
Regarding claim 25, the non-woven web is embossed with indentations having an average depth of 0.05 times the overall thickness of the non-woven web to 1 time the overall thickness of the non-woven web, Young discloses submini-ribs have a height above upper planar surface of between about 0.003 inch and about 0.009 inch (2:55), and the backweb of separator is relatively thin, having a thickness of between about 0.002 inch and about 0.008 inch (2:63).  O’Rell discloses a glass fiber mat separator with a thickess of 14 mils (or 0.014 inches), refer to Table 1.  Simple math shows:
0.003/(0.003+0.008+0.014) = 0.12
0.009/(0.009=0.002+0.014) = 0.36
Hence, the combination of O’Rell modified by Young teaches claim 25.

Claim 36 is rejected under 35 U.S.C. 103(a) as being unpatentable over O’Rell (US 4216281) in view of Young (US 5894055) as applied to claim 3, further in view of Zucker (US 2003/0054236).
Regarding claim 36, the battery separator has a total volume porosity of greater than or equal to 80% and less than or equal to 99%, Zucker teaches that separators have a porosity as high as possible to minimize the internal battery resistance [0003].  It would have been obvious to an ordinary skilled in the art at the time the invention was 

Response to Amendment
Arguments filed 1/21/2021 are addressed:
It is noted that the combination of O’Rell modified by Young would yield a non-woven fiber web that is embossed, and comprises glass fibers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Ryan can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724